DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19th 2021 has been entered.
 
	Claims Status:
	Claims 1 and 4-9 are pending.
	Claims 2-3 are cancelled.
	Claim 9 is newly added.
	Claims 1 and 6 are amended.
	Claims 1 and 4-9 are being examined as follow:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
Claim limitation “adjusting mechanism” in claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism" coupled with functional language “to adjust” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by an insufficient structural modifier “adjusting”. A review of the specification shows that, it is not clear, the following appears to may be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “adjusting mechanism" has been described in Page 3 line 29, Page 4 line 5, 10, 14 and 28, also in claim 3 cited “…a main support (21), that is movable with respect to a rest surface (R) of the product (P) for a pre-established work stroke between an initial position and a final position, with which the rotating rod (11) is associated slidably along an axial direction (Y); a feeler (22), arranged to come into contact with the product (P) and that is movable with respect to the main support (21) for a relative stroke between an initial position and a final position; a linkage mechanism (23), that connects the feeler (22) to the rotating rod (11) and that is structured to transmit to the rotating rod (11) a fraction or a multiple of the relative stroke between the feeler (22) and the main support (21).…”as some kind of mechanical structure, device has a main support, moveable, capable to adjust other mechanical part like rotating rod,  and also has  a feeler.
Claim limitation “feeler” in claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “feeler" coupled with functional language “to come into contact” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “feeler" has been described in Page 4 line 28, line 31 – Page 5 line 2 as some kind of structure that have a front plate, one or more rods and is connected to the “linkage mechanism” and operated by the “adjusting mechanism”.
Claim limitation “linkage mechanism” in claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism" coupled with functional language “to transmit” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “linkage mechanism" has been described in Page 5-6 cited: “…A linkage mechanism (23) connects the feeler (22) to the rotating rod (11).This linkage mechanism (23) is structured to transmit to the rotating rod (11) a fraction or a multiple of the relative stroke (RS) between the main support (21) and the feeler (22).This means that while the stroke of the main support (21) is fixed, the stroke of the rotating rod (11) depends on the relative stroke (RS) that is determined between the main support (21) and the feeler (22), and thus on the dimension of the product (P). 
The linkage mechanism (23) comprises at least one oscillating bar (24) that has a first constraint (A), at which it is rotatable with respect to the main support (21).In essence, the oscillating bar is pivoted to the main support (A) at the first constraint (A), with the possibility of rotating about a first axis (Ra), for example, perpendicular with respect to the axial direction (Y). For example, the first constraint (A) comprises a pin (Al) that is solidly constrained to the main support (21) by means of an arm or bracket (A2). The oscillating bar (24) further comprises a second constraint (B), at which it is slidable with respect to the feeler (22) and can rotate about a second axis (Rb) parallel to the first axis (Ra). The second constraint (B) substantially comprises a slot (B1)), which is aligned along a direction joining the axes of rotation (Ra, Rb) of the first and the second constraint, and a pin (B2) that can rotate and slide with respect to the slot. In the illustrated embodiment, the slot is arranged on the bar (24), whereas the pivot pin is solidly constrained to the feeler (22), particularly to the rod (22a). In any case, these positions can be inverted. The bar (24) also comprises at third constraint (C), at which it is slidable with respect to the rotating rod (11) and can rotate about a third axis (Rc) parallel to the first and the second axis (Ra, Rb). The third constraint (C) substantially comprises a slot (Cl), which is aligned along the direction joining the axes of rotation (Ra, Rb) of the first and the second constraint, and a pin (C2) that can rotate and slide with respect to the slot (C1).In the illustrated embodiment, the slot (Cl) is arranged on the bar (24), whereas the pivot pin (C2) is associated with the rod (11).In any case, these positions can be inverted.…”, Page 7 line 7 and line 21 and claim 4 and 7 as some kind of mechanical structure with sliding bar, gears, mechanical joint and similar that capable to transmit forces, motion or rotation, also structure capable to connect rotating rods and bars.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the limitation “…a feeler (22), arranged to come into contact with an exterior of the product (P) without being driven into the product (P) to cut into the product (P)…” is indefinite. It is unclear does the feeler “…cut into the product…” or not? How the feeler “…without being driven into the product…” and then “…cut into the product…”? What is actually cutting into the product? Clarification is required. It is suggested that to amend to “… to allow the rotating rod insert into the product…” .
	Claims 4-9 are rejected on the dependency on above claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over URSCHEL et al (US2252951 previously cited), in view of Reinstein (US1973996 newly cited).
	Regarding claim 1, URSCHEL discloses a machine for removing seeds, (refer to title “tomato corer”) comprising: 
	a rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below), that is movable between a first position (refer to “first position” annotated in fig.9 below), in which the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below) is found outside (refer to fig. 10 annotated below) of a product (refer to “product” annotated in fig.9), and a second position (refer to “second position” annotated in fig.9 below), in which the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below) can be inserted in a product (refer to “product” annotated in fig.9); 
	a curved knife (coring knife 94, refer to “curved knife” annotated in fig.9 below), associated with the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below); 
refer to “adjusting mechanism” annotated in fig.9 below) structured so as to adjust the second position (refer to “second position” annotated in fig.9 below) of the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below) with respect to at least one dimension of the product (refer to “product” annotated in fig.9 below) being processed;

    PNG
    media_image1.png
    578
    1032
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    698
    media_image2.png
    Greyscale

	the adjusting mechanism (refer to “adjusting mechanism” annotated in fig.9 shown) is structured so as to adjust a length of a stroke (refer to fig. 9 and 10 shown) of the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below) between the first and the second position (refer to “first position” and “second position annotated in fig.9 shown), in relation to at least one dimension of the product (refer to “product” annotated in fig.9 shown) being processed; 
	a main support (refer to “main support” annotated in fig.9 shown below), that is movable with respect to a rest surface (refer to “rest surface” annotated in fig.9 shown below) of the product for a pre-established work stroke (refer to “stroke” annotated in fig.9 shown below) between a main support initial position and a main support final position (refer to “initial and final position” annotated in fig.9 shown below), with which the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below) is associated slidably along an axial direction (refer to the axial direction of “stroke” annotated in fig.9 shown below); 
refer to “feeler” annotated in fig.9 shown below), arranged to come into contact with an exterior of the product (refer to “product” annotated in fig.9) without being driven into the product (refer to “product” annotated in fig.9 shown above) to cut the product (refer to “product” annotated in fig.9 shown above) and that is movable with respect to the main support (refer to “main support” annotated in fig.9 shown below) for a relative stroke between a feeler initial position and a feeler final position (refer to “initial and final position” annotated in fig.9 shown below); 
	a linkage mechanism (refer to fig.4 and 5 shown below), that connects the feeler (refer to “feeler” annotated in fig.4, 5 and 9 shown below) to the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below) and the linkage mechanism (refer to fig.4 and 5 shown below) is structured to transmit to the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below) a fraction or a multiple of the relative stroke between the feeler (refer to “feeler” annotated in fig.9 shown below) and the main support (refer to “main support” annotated in fig.9 shown below).

    PNG
    media_image3.png
    599
    1041
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    679
    827
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    324
    565
    media_image5.png
    Greyscale

	URSCHEL does not disclose wherein the adjusting mechanism adjusts the length of the stroke of the rotating rod depending on, or as a function of, the length of the relative stroke of the feeler.
Reinstein discloses wherein the adjusting mechanism (refer to fig. 10 and 12) adjusts the length of the stroke of the rotating rod (47, fig. 10 and 12) depending on, or as a function of, the length of the relative stroke of the feeler (74. Fig. 10 and 12) (refer to Page 2, line 95-101 cited: “…the sleeve has slots 46, and slidably receives a rod 47. The rod extends through the length of the sleeve 45 and projects beyond the end of the sleeve as shown in Figure 10. A collar 48 is adjustably secured to the rod 47, and a spring 49 urges the rod …”).

    PNG
    media_image6.png
    283
    511
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    184
    444
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified URSCHEL’s adjusting mechanism to adjusts the length of the stroke of the rotating rod depending on, or as a function of, the length of the relative stroke of the feeler, as taught by Reinstein, in order to provide refer to page 3, line 27-32 cited: “…movement of the slide 41, caused by the roller 65 entering a portion 84 of the groove 66 will bring the roller 53 into contact with the cam 75 and will swing the bell crank lever 51 for advancing the rod 47 in the sleeve 45. This will flex the knife 57…”)

	Regarding claim 8, the modification of URSCHEL and Reinstein discloses substantially all features set forth in claim 1, URSCHEL further discloses the curved knife (coring knife 94, refer to “curved knife” annotated in fig.9 below) is movable with respect to the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 shown) between an active position (refer to “second position” annotated in fig.9 shown), in which it can operate on a product (refer to “product” annotated in fig.9 shown) removing a part (refer to fig.8) thereof, and an inactive position (refer to fig.6), in which it cannot interact with the product (refer to “product” annotated in fig.9 shown).

    PNG
    media_image8.png
    304
    214
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    269
    168
    media_image9.png
    Greyscale

Regarding claim 9, the modification of URSCHEL and Reinstein discloses substantially all features set forth in claim 1, URSCHEL further discloses the feeler  (refer to “feeler” annotated in fig.9 shown) comprises a front plate (148, fig. 4)  have a concave surface (refer to “concave surface” annotated in fig.4 shown below) effectively shaped to contact the exterior of the product (refer to “product” annotated in fig.9 shown).

Allowable Subject Matter
Claim 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter of claim 4-7 are indicated because:
	The prior art of record do not anticipate or render fairy obvious in combination to teach the limitations of the claimed invention in claim 4 when claim 4, such as:
	“…a first constraint (A), at which it is rotatable with respect to the main support (21) about a first axis (Ra); a second constraint (B), at which it is slidable with respect to the feeler (22) and can rotate about a second axis (Rb); a third constraint (C), at which it is slidable with respect to the rotating rod (11) and can rotate about a third axis (Rc); wherein the rotation axes (Ra, Rb, Rc) of the constraints (A, B, C) are parallel to each other…”, when including all of the limitations of the base claim 1, even though the modification of URSCHEL and Reinstein discloses all the functions of the claimed machine in claim 1, URSCHEL or Reinstein does not anticipate or render fairy obvious in combination to teach the mechanical linkage in the cited claim 4 limitation above to perform the functions cited in claim 1.
	and claims 5-7 are all dependent claims of claim 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

Claims 1-7 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of Patent No. 7581491. 

Present applicant 16/340,267
Patent No: 7581491
1. A machine for removing seeds, comprising: a rotating rod (11), that is movable between a first position, in which it is found outside of a product (P), and a second position, in which it can be 5inserted in a product (P); a curved knife (12), associated with the rotating rod (11); characterized in that it comprises an adjusting mechanism (20) structured so as to adjust the second position of the rotating rod (11) in relation to at least one dimension of the product (P) being processed; 10the adjusting mechanism (20) is structured so as to adjust a length of a stroke of the rotating rod (11) between the first and the second position, in relation to at least one dimension of the product (P) being processed; a main support (21), that is movable with respect to a rest surface (R) of the product (P) for a pre-established work stroke between a main support initial position and a main support final position, with which the rotating rod (11) is associated slidably along an axial direction (Y);  20a feeler (22), arranged to come into contact with an exterior of the product (P) without being driven into the product (P) to cut into the product (P) and that is movable with respect to the main support (21) for a relative stroke having a length between a feeler initial position and a feeler final position; a linkage mechanism (23), that connects the feeler (22) to the rotating rod (11) wherein the adjusting mechanism (20) adjusts the length of the stroke of the rotating rod (11) depending on, or as a function of, the length of the relative stroke of the feeler (22), and wherein the linkage mechanism (23) is structured to transmit to the rotating rod (11) a fraction or a 25multiple of the relative stroke between the feeler (22) and the main support (21). 
 


5. The machine according to claim 4, wherein the third constraint (C) is in an intermediate position between the first and the second constraint (A, B).
  
6. The machine according to claim 4, wherein the third constraint (C) is 10associated with an attachment element (25) that is attached to the rotating rod (11) with respect to the movement along the axial direction (Y) and that permits rotation of the rotating rod (11) about an axis aligned with the axial direction (Y).  

7. The machine according to claim 4, comprising two oscillating bars (24) 15intersecting symmetrically with respect to the third constraint (C).  

8. The machine according to claim 1, wherein the curved knife (12) is movable with respect to the rotating rod (11) between an active position, in which it can operate on a product (P) removing a part thereof, and an inactive position, in which it cannot interact with the product (P).

9. The machine according to claim 1, wherein the feeler (22) comprises a front plate (22) having a concave surface effectively shaped to contact the exterior of the product (P).



2. A machine according to claim 1, wherein said mechanical feeder comprises: a cradle configured to accept the fruit placed thereon with an axis of the fruit pointing in a horizontal direction, a clamping device for clamping the fruit on said cradle, a height-aligning mechanical assembly configured to align, in height, a center line of the fruit with respect to an axis of rotation of said kit blades, an adjustment rod configured to adjust a position of alignment of the fruit in accordance with the gauge of the fruit, and a shifting mechanical assembly, 

3. A machine according to claim 1, further comprising a shifting mechanical assembly to shift the pliers until the center of gravity of the fruit coincides with an axis of rotation of said kit blades. 

4. A machine according to claim 3, wherein said pliers are configured to move in translation so that the fruit contacts said fruit splitting blade and said fruit splitting blade splits the fruit longitudinally into two identical parts. 

5. A machine according to claim 1, wherein said kit blades are integral with a spindle set in rotation by an intermittently actuated mechanical device. 

6. A machine according to claim 5, wherein, upon the center of gravity of an individual piece of the fruit being in a concentric position on a rotation axis of said kit blades, said spindle rotates by 360.degree. so that the kit blades separate both fruit skin and fruit core from an inside of the fruit to separate edible pulp from outer skin and from a central region containing pips. 

7. A machine according to claim 1, further comprising: a machine frame, wherein, said kits each include a plate of one of a first kind and a second kind, said plate removably mounted in said aperture, and said fruit splitting blade (1) i) has a flat portion, ii) is substantially flat and sufficiently long and wide to be able to divide into two halves a predetermined maximum size of the fruit; and iii) has the aperture (1/b) provided in the flat portion, the aperture adapted to receive and fix the plate (2/a); iv) has a tip (1/a) which is lance-shaped and chamfered; and iv) has an end opposite to the tip with a structure (9, 10) configured to be rigidly mounted on the machine frame. 

8. A machine according to claim 7, wherein said kits: have a first configuration for processing melons, the first configuration of each kit including: plural of said kit blade rotatable about the axis of rotation and spaced at different distances from the aperture of the fruit splitting blade, said plate of the first kind configured to be inserted in said aperture of said fruit splitting blade; a blade-supporting spindle, integrally carrying said plural kit blades, an aperture formed in said plate of the first kind, said aperture receiving said kit blades and allowing rotation of said kit blades, and a thickness of the plate of the first kind and of the blade-supporting spindle, and a width of the kit blades, do not exceed 

9. A machine according to claim 8, wherein, the kit blades of the kits of the first configuration for processing melons are one of semicircular and half-oval blades, the kit blades of the kits of the second configuration for processing pineapples comprise a single, shaped blade in combination with the circular plug cutter, kits of a third configuration for processing watermelons comprise a single, shaped blade, and kits of a fourth configuration for peeling watermelons and for recovering a watermelon pipless central portion comprise a single, shaped blade in combination with a circular plug cutter. 

10. A machine according to claim 1, further comprising: a circular plug cutter configured to separate a central fibrous fruit stem from the fruit, the plug cutter comprising two separate parts mounted on opposite sides of a centerline of said splitting blade. 

11. A machine according to claim 2, further comprising a shifting mechanical assembly to shift the pliers until the center of gravity of the fruit coincides with an axis of rotation of said semicircular blades.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of Patent No. 7581491 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of Patent No. 7581491.
This is a non-provisional nonstatutory double patenting rejection.

Response to Amendment
With respect to the drawing objection: the applicant’s explanation during the interview on November 18th 2021 has overcame the drawing objection.
With respect to the Rejection 112b: the applicant’s amendment filed on November 19th 2021 that overcame the Rejection 112b in the previous office action. However, newly amended claim raise new 112b rejection issue.
Response to Argument
Applicant's arguments filed November 19th 2021 have been fully considered but moot in view of the new ground(s) of rejection.
Reinstein discloses wherein the adjusting mechanism (refer to fig. 10 and 12) adjusts the length of the stroke of the rotating rod (47, fig. 10 and 12) depending on, or as a function of, the length of the relative stroke of the feeler (74. Fig. 10 and 12) (refer to Page 2, line 95-101 cited: “…the sleeve has slots 46, and slidably receives a rod 47. The rod extends through the length of the sleeve 45 and projects beyond the end of the sleeve as shown in Figure 10. A collar 48 is adjustably secured to the rod 47, and a spring 49 urges the rod …”).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ewald (US2210909) discloses a fruit treating apparatus that have linkage mechanism that is adjust stroke and length.
Farmer (US3246678) discloses a pineapple treating process and apparatus that remove the core of pineapple.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        February 8th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761